 1

 2

 3

 4                                  UNITED STATES DISTRICT COURT
                                   WESTERN DISTRICT OF WASHINGTON
 5                                           AT TACOMA

 6      DUANE L KEEVY,
                                                                Case No. C19-5343-RBL-TLF
 7                                    Petitioner,
                  v.                                            ORDER ADOPTING REPORT AND
 8                                                              RECOMMENDATION
        JEFFREY A UTTECHT,
 9
                                      Respondent.
10

11

12          THIS MATTER is before the Court on Magistrate Judge Fricke’s Report and

13   Recommendation [Dkt. # 11], recommending that the Court deny petitioner’s federal habeas

14   corpus petition without prejudice:

15          (1)        The Magistrate Judge’s report and recommendation is approved and ADOPTED;

16          (2)        Petitioner’s federal habeas corpus petition (Dkt. 7) is DISMISSED without

17                     prejudice for failure to exhaust state court remedies; and

18          (3)        A certificate of appealability is DENIED; and

19          (4)        Petitioner’s “Motion to Request Court Rule on Petition” (Dkt. 8) IS DENIED as

20                     moot; and

21

22

23

24

25
     ORDER ADOPTING REPORT AND RECOMMENDATION
     -1
 1        (5)    The Clerk is directed to close this case and to send copies of this Order to

 2               petitioner, to Magistrate Judge Theresa L. Fricke and to any other party that has

 3               appeared in this action.

 4        IT IS SO ORDERED.

 5        Dated this 19th day of August, 2019.

 6

 7

 8                                                     A
                                                       Ronald B. Leighton
 9
                                                       United States District Judge
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
     ORDER ADOPTING REPORT AND RECOMMENDATION
     -2
